UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7475



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


GARY MAYNARD; JOYCE LAWTON; COCIE RUSHTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CA-02-321-8-24BD)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Micheal F. Dehoney, Appellant Pro Se. John Evans James, III, LEE,
ERTER, WILSON, JAMES, HOLLER & SMITH, LLC, Sumter, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael F. Dehoney appeals the district court’s order

denying relief on his motion to reconsider, under Fed. R. Civ. P.

60(b)(5), the denial of his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See Dehoney v. Maynard, No. CA-02-321-8-24BD (D.S.C.

Aug. 6, 2004).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -